DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one of RA and RB”. Applicants are advised to amend this phrase to recite “at least one of RA or RB” Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Claim 16 recites the phrase “at least one of RA and RB”. Applicants are advised to amend this phrase to recite “at least one of RA or RB” Appropriate correction is required.

Claim 19 is objected to because of the following informalities: Claim 19 recites the phrase “at least one of RA and RB”. Applicants are advised to amend this phrase to recite “at least one of RA or RB” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “wherein each R, RA, RB, and RC is independently a hydrogen or a substituent selected from the group consisting of deuterium, fluorine, alkyl,…” which renders the scope of the claim confusing given that claim 1, from which claim 2 depends requires that at least one of RA and RB is given by Formula II or Formula III. Thus, it is unclear how each of RA and RB in claim 2 can be a hydrogen, or deuterium, fluorine, alkyl, etc., when claim 1 requires that one of RA or RB is given by Formula II or III neither of which is hydrogen, deuterium fluorine, alkyl, etc. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbotto et al (WO 2012/013719, cited on IDS filed on 4/24/2020).

Regarding claim 1, Abbotto et al discloses a compound of the formula (Page 3 – Formula (I)):
ML1L2L3,
where M is Ir (Page 3 Lines 23-24). The ligands L1, L2, L3 are the same or different, and are a bidentate ligand formed from an aromatic or heteroaromatic cycle of the formula (Page 4 – Formula (II)):
Het1-R1.
Het1 is given as:

    PNG
    media_image1.png
    110
    678
    media_image1.png
    Greyscale
,
where R2 is (Page 5):

    PNG
    media_image2.png
    142
    211
    media_image2.png
    Greyscale

where n is [0-2] (Page 6); X is O or S; R4 is H or a C1-10 alkyl (Page 5). Y is optionally present and given as (Page 6):

    PNG
    media_image3.png
    115
    154
    media_image3.png
    Greyscale
,
where m is [0-2] and R4 is H. In Het1-R1, R1 is given as (Page 4):

    PNG
    media_image4.png
    73
    119
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
where R3 being one (1) or more and is H or a C1-18 alkyl (Page 3).
	Thus, from the above, the reference discloses a compound comprising a first ligand LA given by recited Formula (I), i.e.

    PNG
    media_image6.png
    232
    125
    media_image6.png
    Greyscale
,
where X1 to X4 are all C or X1 is N and X2-X4 are C, as given by Het1. RA is given by R2 in the reference and is given by:

    PNG
    media_image7.png
    119
    164
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    83
    192
    media_image8.png
    Greyscale
,,
where Z1 and Z2 are both S or Z1 and Z2 are both O. R is H and RC is given by R4 is H or a C1-10 alkyl. RB is given by R3 and is H.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above, RB is a heteroaryl, i.e.:

    PNG
    media_image2.png
    142
    211
    media_image2.png
    Greyscale
,
where Y is not present and n is one (1); and R, RB, and RC are H.

Regarding claim 3, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above, M is Ir.

Regarding claim 4, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above X1 to X4 are C.

Regarding claim 5, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above X1 is N and X2-X4 are C.

Regarding claim 6, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above the reference discloses Het1 as:

    PNG
    media_image9.png
    113
    141
    media_image9.png
    Greyscale
.
In this structure two (2) of the recited groups RA join to form a benzene ring.

Regarding claim 7, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above the reference discloses R1 as:

    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
In this structure two (2) of the recited groups RB join to form a benzene ring.

Regarding claim 8, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above Z1 and Z2 are both O, or Z1 and Z2 are both S.

Regarding claim 9, Abbotto et al teaches all the claim limitations as set forth above.  As discussed above RC is a C1-10 alkyl.

Regarding claim 10, Abbotto et al teaches all the claim limitations as set forth above. As discussed above only RA comprising recited Formula (II) or (III).

Regarding claim 11, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand:

    PNG
    media_image10.png
    218
    188
    media_image10.png
    Greyscale
,
where RB’ and RC are H. 

Regarding claim 12, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses the recited ligand: LA1:

    PNG
    media_image11.png
    153
    99
    media_image11.png
    Greyscale
,
where R1 is given by RC1, i.e.

    PNG
    media_image12.png
    97
    106
    media_image12.png
    Greyscale
,
and R2 is given by RB1, i.e.

    PNG
    media_image13.png
    83
    56
    media_image13.png
    Greyscale


Regarding claim 13, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses a compound of the formula M(LA)x, where x is three (3).

Regarding claim 14, Abbotto et al teaches all the claim limitations as set forth above. Given that ligands LA and LB are not required, the reference discloses the compound of the present claims.

Regarding claim 15, Abbotto et al teaches all the claim limitations as set forth above. From the discussion above the reference discloses a compound of the formula M(LA)3, where LA is given by LA1.

Regarding claim 20, Abbotto et al teaches all the claim limitations as set forth above. Given that the reference discloses a compound, it is clear that the reference discloses a formulation as recited in the present claims.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbotto et al (WO 2012/013719, cited on IDS filed on 4/24/2020) in view of McCormick et al (US 6,593,690).

Regarding claim 16, Abbotto et al discloses an emitter compound for electroluminescent device, where the compound has the formula (Abstract and Page 3 – Formula (I)):
ML1L2L3,
where M is Ir (Page 3 Lines 23-24). The ligands L1, L2, L3 are the same or different, and are a bidentate ligand formed from an aromatic or heteroaromatic cycle of the formula (Page 4 – Formula (II)):
Het1-R1.
Het1 is given as:

    PNG
    media_image1.png
    110
    678
    media_image1.png
    Greyscale
,
where R2 is (Page 5):

    PNG
    media_image2.png
    142
    211
    media_image2.png
    Greyscale

where n is [0-2] (Page 6); X is O or S; R4 is H or a C1-10 alkyl (Page 5). Y is optionally present and given as (Page 6):

    PNG
    media_image3.png
    115
    154
    media_image3.png
    Greyscale
,
where m is [0-2] and R4 is H. In Het1-R1, R1 is given as (Page 4):

    PNG
    media_image4.png
    73
    119
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
where R3 being one (1) or more and is H or a C1-18 alkyl (Page 3).
	Thus, from the above, the reference discloses a compound comprising a first ligand LA given by recited Formula (I), i.e.

    PNG
    media_image6.png
    232
    125
    media_image6.png
    Greyscale
,
where X1 to X4 are all C or X1 is N and X2-X4 are C, as given by Het1. RA is given by R2 in the reference and is given by:

    PNG
    media_image7.png
    119
    164
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    83
    192
    media_image8.png
    Greyscale
,,
where Z1 and Z2 are both S or Z1 and Z2 are both O. R is H and RC is given by R4 is H or a C1-10 alkyl. RB is given by R3 and is H.
	While the reference discloses an electroluminescent device, the reference does not disclose the organic light emitting device as recited in the present claim.
	McCormick et al  discloses that OLEDs typically consist of an organic light emitter layer and additional organic charge transport layers on both sides of the emitter, all of which are sandwiched between two electrodes: a cathode and an anode (Column 1 Lines 25-30).
	In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the emitter compound of Abbotto et al in the light emitting layer of the device disclosed by McCormick et al as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.	

Regarding claim 19, Abbotto et al discloses an emitter compound for electroluminescent device, where the compound has the formula (Abstract and Page 3 – Formula (I)):
ML1L2L3,
where M is Ir (Page 3 Lines 23-24). The ligands L1, L2, L3 are the same or different, and are a bidentate ligand formed from an aromatic or heteroaromatic cycle of the formula (Page 4 – Formula (II)):
Het1-R1.
Het1 is given as:

    PNG
    media_image1.png
    110
    678
    media_image1.png
    Greyscale
,
where R2 is (Page 5):

    PNG
    media_image2.png
    142
    211
    media_image2.png
    Greyscale

where n is [0-2] (Page 6); X is O or S; R4 is H or a C1-10 alkyl (Page 5). Y is optionally present and given as (Page 6):

    PNG
    media_image3.png
    115
    154
    media_image3.png
    Greyscale
,
where m is [0-2] and R4 is H. In Het1-R1, R1 is given as (Page 4):

    PNG
    media_image4.png
    73
    119
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    111
    151
    media_image5.png
    Greyscale
,
where R3 being one (1) or more and is H or a C1-18 alkyl (Page 3).
	Thus, from the above, the reference discloses a compound comprising a first ligand LA given by recited Formula (I), i.e.

    PNG
    media_image6.png
    232
    125
    media_image6.png
    Greyscale
,
where X1 to X4 are all C or X1 is N and X2-X4 are C, as given by Het1. RA is given by R2 in the reference and is given by:

    PNG
    media_image7.png
    119
    164
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    83
    192
    media_image8.png
    Greyscale
,,
where Z1 and Z2 are both S or Z1 and Z2 are both O. R is H and RC is given by R4 is H or a C1-10 alkyl. RB is given by R3 and is H.
	While the reference discloses an electroluminescent device, the reference does not disclose the organic light emitting device as recited in the present claim.
	McCormick et al  discloses that OLEDs typically consist of an organic light emitter layer and additional organic charge transport layers on both sides of the emitter, all of which are sandwiched between two electrodes: a cathode and an anode (Column 1 Lines 25-30).
	In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the emitter compound of Abbotto et al in the light emitting layer of the organic light emitting device, i.e. a consumer product, disclosed by McCormick et al as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.	

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abbotto et al (WO 2012/013719, cited on IDS filed on 4/24/2020) in view of McCormick et al (US 6,593,690) as applied to claims 16 and 19 above, and in view of Ma et al (US 2010/0237334).

The discussion with respect to Abbotto et al  and McCormick et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claims 17-18, the combined disclosures of Abbotto et al and McCormick et al teach all the claim limitations as set forth above. However, Abbotto et al does not disclose that the electroluminescent device comprises a host as recited in the present claims. 
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image14.png
    162
    177
    media_image14.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Abbotto et al and Ma et al are drawn to organic electroluminescent devices, in light of the particular advantages provided by the use and control of the triphenylene  host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Abbotto et al with a reasonable expectation of success.

Claims 1-4, 8, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (WO 2013/076197).

Regarding claim 1,  Braun et al discloses a compound with the formula ([Page 3 -Lines 5-7):
ML1L2,
where M is Ir, Pt or Pd (Page 7 Lines 30-35). L1 and L2 are tridentate ligands and at least one of L1 or L2 has the formula (II) (Page 3 – Lines 22-32):

    PNG
    media_image15.png
    235
    330
    media_image15.png
    Greyscale
,
where X is C or N (Page 3 Line 33); R3 is H or halogen (Page 4 Line 1); when X is C, R2, R2‘ R2” and R2’”are H or halogen (Page 4 Line 4). The groups R1, R1’, R1” , and R1’” are H, halogen, or heterocycles, etc. (Page 7 Lines 34-36). Heterocycles are disclosed as including substituents comprising a thiophene moiety (Page 5 Lines 21-30) and includes substituents such as (Page 6):

    PNG
    media_image16.png
    187
    160
    media_image16.png
    Greyscale
and 
    PNG
    media_image17.png
    139
    200
    media_image17.png
    Greyscale
.
Thus, from the above, the reference discloses a compound comprising a first ligand LA given by recited Formula (I), i.e.

    PNG
    media_image6.png
    232
    125
    media_image6.png
    Greyscale
,
where RB is given by R1, R1’ and R1” and R1’”, where three (3) of R1, R1’, R1”, and R1’” are H and the remaining is a thiophene substituent given by:

    PNG
    media_image16.png
    187
    160
    media_image16.png
    Greyscale
and 
    PNG
    media_image17.png
    139
    200
    media_image17.png
    Greyscale
.
The thiophene substituents correspond to recited Formulas II and III, respectively, i.e.

    PNG
    media_image7.png
    119
    164
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    83
    192
    media_image8.png
    Greyscale
,
where RC and R are H and Z1 and Z2 are S. In recited Formula I, the groups X1-X4 are C; RA is given by R3 and is H and a benzene or pyridine group, i.e. an aryl or heteroaryl group. From the ligand of the reference, it is clear that the ligand is linked to other ligands to comprise a tridentate ligand as recited in the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Braun et al teaches all the claim limitations as set forth above. As discussed above, the recited group RB is H or the thiophene substituent:

    PNG
    media_image16.png
    187
    160
    media_image16.png
    Greyscale
or 
    PNG
    media_image17.png
    139
    200
    media_image17.png
    Greyscale
,
i.e. heteroaryl groups. R, RA and RB are H.

Regarding claim 3, Braun et al teaches all the claim limitations as set forth above. As discussed above M is Ir or Pt.

Regarding claim 4, Braun et al teaches all the claim limitations as set forth above. As discussed above X1 to X4 are C.

Regarding claim 8, Braun et al teaches all the claim limitations as set forth above. As discussed above, Z1 and Z2 are both S.

Regarding claim 10, Braun et al teaches all the claim limitations as set forth above. As discussed above only RB comprising recited Formula (II) or (III).

Regarding claim 11, Braun et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the ligand:

    PNG
    media_image18.png
    185
    224
    media_image18.png
    Greyscale
,
where RA’ represents di-substitution and is H and benzene or pyridine; RB’ and RC are H. 

Regarding claim 20, Braun et al teaches all the claim limitations as set forth above. Given that the reference discloses a compound, it is clear that the reference discloses a formulation as recited in the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767